—Appeal from order, Supreme Court, Bronx County (Gerald Esposito, J.), entered July 16, 1999, which granted plaintiff’s motion to compel defendants to, inter alia, immediately vacate the subject premises, unanimously dismissed, with costs payable to plaintiff-respondent by defendants-appellants.
The appeal must be dismissed since the order brought up was granted on default (CPLR 5511), and, indeed, defendants have never made an appearance in the action. Defendants’ remedy, if any, is to move to vacate their default. Concur— Nardelli, J. P., Williams, Ellerin, Wallach and Saxe, JJ.